PER CURIAM.
Appellants seek review of orders that denied their motions to quash substitute service. They argue that the plaintiff did not strictly comply with the substitute service statutes as required. See Mercy Lu Enters., Inc. v. Liberty Mut. Ins., 681 So.2d 758 (Fla. 4th DCA 1996); § 48.161, Fla. Stat. (1997).
We agree with the appellants. Plaintiff failed to mail the notice of service and a copy of the process to appellant Randall Smith d/b/a Smith Trucking “forthwith,” but rather mailed it approximately 115 days later. See Arison v. Offer, 626 So.2d 1039 (Fla. 4th DCA 1993). Additionally, the plaintiffs failed to file an affidavit of compliance with the court “on or before the return day of the process or within such time as the court allows,” See § 48.161(1).
Accordingly, we agree with appellants’ contention that the orders must be reversed because plaintiff failed to comply with the strict requirements of section 48.161.
DELL, SHAHOOD and GROSS, JJ., concur.